Citation Nr: 1412144	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to August 1962. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin which denied, inter alia, the Appellant's claim for death pension benefits.  During the pendency of the appeal, the Appellant's claim was transferred to the VA Regional Office (RO) in Detroit, Michigan which certified the appeal to the Board.

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a March 2012 videoconference hearing.  A hearing transcript has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Appellant's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.




FINDINGS OF FACT

1.  Records received from the clerk of Wayne County, Michigan show the Appellant was married to the Veteran in August 1980.

2.  Records received from the Detroit Department of Health show the Veteran passed away in February 1996.

3.  A State of Michigan marriage license shows the Appellant was remarried, in September 1988, to J.N.

4.  Records received from the Circuit Court of Macomb County, Michigan show the Appellant and J.N. divorced in January 2009.  She is currently unmarried.


CONCLUSION OF LAW

The Appellant's remarriage, which was terminated by divorce in January 2009, constitutes a bar to her receipt of nonservice-connected death pension benefits as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101, 103, 1541; 38 C.F.R. §§ 3.1(j), 3.50, 3.55 (2013).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Here, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

As noted above, the Appellant was afforded a videoconference hearing before the undersigned VLJ in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the Board videoconference hearing, the VLJ discussed the components necessary to substantiate and support a claim for nonservice-connected pension benefits.  The Appellant was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to draw out information relating to the Appellant's eligibility as a surviving spouse of the Veteran.  The Appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Analysis

The Appellant contends that she is entitled to death pension benefits as the Veteran's surviving spouse.  She admittedly remarried after the Veteran's death; however; she asserts that she remains eligible for death pension benefits under 38 C.F.R. § 3.55(a)(2)(ii) as her marriage ended by legal means and was not fraudulent.

Prior to a determination as to the Appellant's entitlement to VA death pension benefits, for purposes of determining eligibility as a claimant, there is a preliminary threshold issue as to whether the Appellant qualifies as the Veteran's surviving spouse.

The Veteran served on active duty from May 1961 to August 1962.  A State of Michigan marriage license shows he and the Appellant were married in August 1980.  His death certificate shows that he died in February 1996 and the Appellant was listed as his surviving spouse.  At the time of his death, the Veteran was not service connected for any disabilities.  

In September 1998, the Appellant was remarried to J.N.  Records received from the Circuit Court of Macomb County, Michigan reveal that their marriage ended in January 2009 by way of divorce.  The Appellant submitted her claim for death pension benefits in November 2009.  Thereafter, a December 2009 decision denied the Appellant death pension benefits as she is not recognized as the surviving spouse of the Veteran due to her remarriage.  

Governing law provides that death pension may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. § 1541.  A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of his death and: (1) Who lived with the veteran continuously from the date of marriage to the date of his death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse); and (2) Except as provided in § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50.

The Board acknowledges that remarriage is generally a bar to eligibility for status as a surviving spouse.  However, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. §§ 103(d).  The only exceptions which apply to VA death pension benefits are the first two of ten exceptions provided:

38 C.F.R. § 3.55 (a)(1): Remarriage of a surviving spouse shall not bar the furnishing of benefits to such surviving spouse if the marriage: (i) Was void, or (ii) Has been annulled by a court having basic authority to render annulment decrees, unless it is determined by the Department of Veterans Affairs that the annulment was obtained through fraud by either party or by collusion.

In this case, there is no indication that the Appellant's remarriage was ever found to be void or were otherwise annulled.  The Appellant has plainly asserted, and official Circuit Court records reflect, that the Appellant's remarriage ended in January 2009, by way of divorce.  As such, this exception is inapplicable.

38 C.F.R. § 3.55 (a)(2): On or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, by an individual who, but for the remarriage, would be considered the surviving spouse, shall not bar the furnishing of benefits to such surviving spouse provided that the marriage: (i) Has been terminated by death, or (ii) Has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by the surviving spouse or by collusion.

It is under this exception, specifically 38 C.F.R. § 3.55 (a)(2)(ii), that the Appellant has asserted that she believes she is eligible for death pension benefits.  She has asserted that her remarriage ended by legal means and that the cause was not fraudulent.  The Board points out that for this exception to apply to the Appellant's circumstances, her divorce from J.N. need be terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, and the divorce must not be determined to be secured through fraud or collusion.  By her own admission, and established by official Circuit Court of Macomb County records, the Appellant's remarriage ended by way of divorce, in January 2009.  This divorce is dated nearly two decades after the November 1, 1990 date delineated by the regulation.  Moreover, there is no evidence that the Appellant's divorce, undoubtedly free of fraud and collusion, commenced prior to November 1, 1990.  As such, this exception is also inapplicable.

Pertinently, during her March 2012 videoconference hearing, the Appellant and her representative asserted that they would like the Board to clarify the Appellant's actual entitlement, because there seems to be some confusion with the 38 C.F.R. § 3.55 Reinstatement of Benefits Eligibility Based Upon Terminated Marital Relationships and the Public Laws 101-508, 102-86, and 105-78.  The Appellant and her representative contend that the public laws of record are restrictive and unjust for surviving spouses who are claiming nonservice-connected death pension benefits.

The Board acknowledges the Appellant and her representative's arguments, and the exceptions to the law have been dutifully considered in the most favorable light possible.  However, for the reasons described above, the status which the Appellant seeks as the Veteran's surviving spouse is precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

In sum, to receive pension as a widow, the Appellant must qualify as a surviving spouse, which is precluded by remarriage.  Her remarriage, after the Veteran's death, is well documented and undisputed.  As such, she may not be recognized as the Veteran's surviving spouse under governing laws and regulations.  While sympathetic to the Appellant's circumstances, the Board finds that the preponderance of the evidence is against a finding that the Appellant was the Veteran's surviving spouse for VA purposes.  Therefore, the question of entitlement to death pension benefits is rendered moot, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


